UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2012 Date of reporting period:	August 31, 2012 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/12 (Unaudited) CORPORATE BONDS AND NOTES (88.4%) (a) Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $1,430,000 $1,022,450 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,385,000 990,275 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 560,000 618,800 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 640,000 678,400 Automotive (1.8%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,135,000 2,252,425 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 3,340,000 3,690,871 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 615,000 676,517 Navistar International Corp. sr. notes 8 1/4s, 2021 3,764,000 3,580,505 Schaeffler Finance BV sr. sec. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 310,000 422,047 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $2,080,000 2,293,200 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 565,000 613,025 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,000,000 1,319,406 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,080,000 1,233,900 Basic materials (6.0%) Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 280,000 382,831 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $610,000 611,525 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 2,960,000 2,812,000 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 710,000 782,775 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,895,000 2,093,975 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 1,390,000 1,417,800 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.468s, 2013 (Netherlands) 590,000 539,850 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,515,000 1,643,775 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 630,000 669,375 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,735,000 1,622,225 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 860,000 825,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 930,000 925,350 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 14,775 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 1,910,584 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 920,000 848,080 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,180,000 1,188,850 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 610,000 573,400 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 570,000 575,700 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,165,000 1,333,925 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,010,000 2,291,400 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,710,000 1,812,600 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 830,000 873,575 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 375,000 383,438 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 1,250,000 1,407,525 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $1,810,000 2,006,838 Louisiana-Pacific Corp. company guaranty sr. unsec unsub. notes 7 1/2s, 2020 805,000 873,425 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 2,790,000 3,180,600 LyondellBasell Industries NV sr. unsec. unsub notes 5s, 2019 (Netherlands) 3,455,000 3,662,300 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 1,915,000 2,168,737 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 465,000 391,944 Momentive Performance Materials, Inc. notes 9s, 2021 $1,035,000 755,550 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 485,000 487,425 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 920,000 968,300 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,030,000 1,151,025 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,600,000 1,612,000 Novelis, Inc. sr. unsec. notes company guaranty 8 3/8s, 2017 25,000 27,625 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 1,110,000 1,187,700 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 100,000 135,381 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,147,000 1,161,338 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 840,000 850,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 80,000 81,600 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 115,000 125,063 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 270,000 279,450 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 360,000 373,500 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 1,965,000 2,073,075 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 1,530,000 1,679,175 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 1,800,000 1,818,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 345,000 156,975 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 150,000 118,500 Broadcasting (1.8%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 805,000 690,288 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 705,000 606,300 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 1,150,000 1,118,375 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 275,000 297,687 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,450,000 1,575,063 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,685,000 1,592,325 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 1,590,000 1,741,050 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,600,000 1,728,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,350,000 1,451,250 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 395,000 394,012 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 930,000 941,625 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,265,000 1,356,713 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,030,000 1,144,587 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,580,000 1,745,900 Building materials (1.6%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,360,000 1,485,800 Building Materials Corp. 144A sr. notes 7s, 2020 640,000 692,800 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,150,000 1,233,375 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 530,000 579,025 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 2,395,000 2,700,363 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,915,000 2,005,963 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 1,745,000 1,910,775 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 415,000 440,937 Owens Corning company guaranty sr. unsec. notes 9s, 2019 2,515,000 3,150,037 Cable television (3.0%) AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 415,000 472,062 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,070,000 1,134,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,350,000 2,690,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 520,525 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,020,000 1,106,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,085,000 1,163,662 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 660,000 653,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 975,000 1,081,030 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,050,000 1,136,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,545,000 1,672,462 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 3,375,000 3,623,905 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 950,000 1,026,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 155,000 170,500 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 2,090,725 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,210,000 2,353,650 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 35,000 35,744 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 775,000 862,188 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 810,000 859,613 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 995,000 1,069,230 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $735,000 795,285 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,105,000 1,171,300 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 340,000 372,339 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) $406,000 453,705 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 600,000 631,285 Capital goods (6.0%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,688,000 1,810,380 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 2,585,000 2,833,806 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 755,000 779,538 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 211,125 239,800 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) $469,804 435,743 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 710,000 946,058 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 639,588 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $225,000 240,750 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. unsec notes 9 1/8s, 2020 (Ireland) 225,000 236,813 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 410,000 454,075 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 525,000 548,625 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 455,000 477,750 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,295,000 1,398,600 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 705,000 780,788 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 880,000 906,400 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 755,000 849,375 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 485,000 491,063 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,135,000 2,316,475 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 940,000 984,650 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 510,091 Exide Technologies sr. notes 8 5/8s, 2018 $1,135,000 929,281 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 2,634,000 2,805,210 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,065,000 3,945,640 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 330,000 341,963 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 180,000 200,700 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 2,555,000 2,337,825 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,750,000 2,956,250 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 1,865,000 1,945,525 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 985,000 1,089,656 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 780,000 815,100 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 580,000 624,950 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 1,465,000 1,545,575 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 635,000 645,319 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 440,000 432,300 Ryerson Holding Corp. sr. disc. notes zero %, 2015 1,795,000 919,938 Ryerson, Inc. company guaranty sr. notes 12s, 2015 3,140,000 3,194,950 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 625,000 681,250 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,620,000 1,765,800 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 775,000 873,503 Terex Corp. sr. unsec. sub. notes 8s, 2017 1,774,000 1,858,265 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 2,790,000 2,915,550 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,595,000 1,754,500 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 1,900,000 2,116,125 Coal (1.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 460,000 411,700 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,175,000 1,060,438 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 540,000 488,700 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 1,215,000 1,099,575 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,055,000 4,369,263 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,835,000 1,977,213 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 325,000 192,969 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 1,165,000 1,301,888 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 155,250 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 225,000 230,063 Commercial and consumer services (2.1%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 360,000 368,554 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 700,000 728,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 587,100 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 3,360,000 3,788,400 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 2,258,000 2,355,376 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,360,000 1,499,400 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,115,000 1,159,600 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 2,155,000 2,149,613 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 585,000 576,225 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,680,000 2,636,450 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 1,035,000 1,084,163 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 840,000 312,900 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 65,000 51,675 Travelport, LLC 144A sr. notes 6.461s, 2016 (PIK) 1,623,525 1,254,173 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 775,000 550,250 Consumer (0.7%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 605,000 649,619 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 334,657 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $1,240,000 1,331,450 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 1,565,000 1,786,056 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 690,000 787,463 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,330,000 1,396,500 Consumer staples (6.4%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 528,750 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 1,530,000 1,698,300 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,278,000 1,314,755 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 430,000 464,400 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 550,000 633,875 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 990,000 1,061,775 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 898,374 1,002,810 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,040,000 897,000 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 74,494 64,810 Claire's Stores, Inc. 144A sr. notes 9s, 2019 1,380,000 1,431,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,935,000 2,205,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 735,000 825,956 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 360,000 366,300 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,270,000 2,448,763 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,730,000 1,928,950 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 640,000 714,400 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 1,942,088 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 640,000 636,800 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,436,000 3,856,910 Dole Food Co. sr. notes 13 7/8s, 2014 441,000 496,125 Dole Food Co. 144A sr. notes 8s, 2016 841,000 878,845 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,570,650 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 614,888 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,450,000 1,982,664 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $585,000 659,588 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 540,000 515,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 2,265,000 2,072,475 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 975,000 1,027,406 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 960,000 1,023,600 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 715,000 790,075 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 1,120,000 1,180,200 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,840,000 2,019,400 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,400,000 1,484,000 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 580,663 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,340,000 1,376,850 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 2,370,000 2,444,063 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 1,380,000 1,417,950 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 500,625 Service Corporation International sr. notes 7s, 2019 660,000 722,700 Service Corporation International sr. notes 7s, 2017 205,000 233,700 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,225,550 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,245,000 1,277,681 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 1,125,000 1,192,500 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 460,000 486,450 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 685,000 739,800 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 2,235,000 2,514,375 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 725,000 735,875 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,240,000 1,227,600 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 435,000 460,556 Distributors (0.2%) HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 1,600,000 1,736,000 Energy (oil field) (1.0%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,550,000 1,600,375 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,420,000 1,444,850 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 365,000 369,563 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,285,000 2,524,925 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,080,000 2,298,400 SESI, LLC company guaranty sr. unsec. notes 7 1/8s, 2021 760,000 845,500 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 325,000 349,375 Entertainment (0.8%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,635,000 2,911,675 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 820,000 876,375 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 289,425 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 160,000 179,200 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 805,000 899,588 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 2,015,000 2,246,725 Financials (8.6%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, Perpetual maturity 2,605,000 2,422,650 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 975,000 904,313 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 1,385,000 1,379,806 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,235,000 1,334,426 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 1,825,000 2,025,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 930,150 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,620,000 2,999,900 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 575,000 595,125 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 821,000 806,928 Ally Financial, Inc. unsec. sub. notes 8s, 2018 905,000 1,015,863 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 1,355,000 1,617,531 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,365,000 1,375,238 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 885,000 966,863 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 990,000 1,113,750 CIT Group, Inc. sr. unsec. notes 5s, 2022 1,435,000 1,445,872 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,145,000 1,192,231 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,505,000 1,568,963 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 915,000 953,888 CIT Group, Inc. 144A bonds 7s, 2017 1,374,017 1,375,391 CIT Group, Inc. 144A bonds 7s, 2016 777,000 778,943 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,401,263 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,975,000 2,058,938 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 565,000 628,320 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $680,000 693,600 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 1,190,000 1,301,563 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 1,675,000 1,645,688 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,550,000 2,213,400 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 740,000 769,600 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 960,000 1,095,600 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual maturity (Jersey) 2,385,000 1,729,602 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,650,000 1,627,892 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 516,899 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 570,263 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,215,000 3,423,975 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 440,000 459,800 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 1,695,000 1,690,763 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 630,000 652,050 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 (R) 1,255,000 1,295,788 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 970,000 1,026,988 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 195,000 182,813 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 640,000 696,000 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 915,000 965,325 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 810,000 904,163 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 410,000 451,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 270,000 295,650 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,215,000 1,287,900 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 685,000 722,675 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 970,000 986,975 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 2,270,000 2,411,875 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 790,000 799,875 Regions Bank unsec. sub. notes 7 1/2s, 2018 850,000 990,250 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 1,150,000 1,109,750 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 2,855,000 2,797,900 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, Perpetual maturity (United Kingdom) 3,450,000 3,243,000 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 430,000 465,200 SLM Corp. sr. notes Ser. MTN, 8s, 2020 885,000 1,002,263 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,495,000 4,036,725 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 4,215,000 3,466,838 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,960,000 2,048,200 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 1,517,000 955,710 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 3,725,000 4,013,688 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,150,000 1,145,688 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,210,000 2,275,981 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $1,145,000 1,216,563 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 1,100,000 1,130,250 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,995,000 179,550 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 3,878,496 3,985,155 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 385,000 429,756 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 447,925 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,295,000 1,372,700 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,825,000 2,080,500 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 885,000 988,988 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,086,000 3,271,160 Health care (7.0%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,248,000 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 1,980,000 2,095,088 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 200,000 213,750 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 1,000,000 1,037,500 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,785,000 1,894,331 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 1,690,000 2,363,822 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $1,350,000 1,393,875 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 1,840,000 1,987,200 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 930,000 971,850 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 817,552 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $3,510,000 3,738,150 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,070,000 2,245,950 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,065,000 1,136,888 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 895,000 966,600 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,315,000 1,405,406 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,505,000 1,655,500 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 335,000 361,800 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 2,865,000 3,230,288 HCA, Inc. sr. notes 6 1/2s, 2020 4,890,000 5,379,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 454,075 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,730,000 2,805,075 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 405,000 428,794 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 3,015,000 2,875,556 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,675,000 1,867,625 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 3,310,000 3,367,925 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,610,000 1,461,075 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,515,000 1,666,500 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 975,000 1,070,063 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 2,264,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 577,149 587,249 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,214,450 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 560,000 644,000 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,850,000 3,106,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 775,000 881,563 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 1,140,000 1,224,075 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 258,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,480,000 1,557,700 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 1/2s, 2016 1,185,000 1,250,175 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 580,000 616,250 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 59,000 41,743 Homebuilding (2.1%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,325,000 1,323,344 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 190,000 186,200 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 540,000 527,850 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 1,025,000 1,045,500 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 750,000 766,875 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 180,000 185,400 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 460,000 457,700 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,850,000 3,031,688 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,070,000 2,297,700 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 995,000 985,050 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 590,000 607,700 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 880,000 880,000 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 2,240,000 2,380,000 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 350,000 377,125 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 615,000 633,450 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 525,000 572,250 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 440,000 468,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 2,310,000 2,442,825 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 699,000 759,289 Lodging/Tourism (1.7%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 650,000 697,125 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 2,331,418 2,471,303 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 800,000 850,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 2,324,000 2,666,790 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 2,115,000 2,268,338 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 445,000 457,238 MGM Resorts International company guaranty sr. notes 9s, 2020 140,000 156,275 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 548,375 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,985,000 2,069,363 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 915,000 926,438 MGM Resorts International sr. notes 10 3/8s, 2014 260,000 295,100 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 1,440,000 1,533,600 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 745,000 789,700 Media (0.4%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,405,000 927,300 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 2,355,000 2,649,375 Oil and gas (10.3%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 580,000 593,050 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 500,000 518,750 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 230,000 308,113 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 1,035,000 1,197,374 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 690,000 838,268 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) (NON) 670,000 174,200 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,020,000 1,088,850 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 1,290,000 1,348,050 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,729,000 3,980,708 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,235,000 1,401,725 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,700,000 1,853,000 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 226,050 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 485,000 593,562 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $1,625,000 1,783,438 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 335,000 337,513 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,650,000 1,584,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,110,438 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,570,000 1,695,600 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 450,000 465,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 730,000 753,725 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,410,000 1,128,000 Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 1,550,000 1,619,750 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 1,350,000 1,407,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,130,000 3,341,275 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 555,000 552,225 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 358,050 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,404,300 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 886,875 Encore Acquisition Co. company guaranty sr. sub. notes 9 1/2s, 2016 285,000 310,650 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,565,000 3,226,325 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,370,000 1,469,325 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 860,000 842,800 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,045,000 1,013,650 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 2,380,000 2,308,600 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 140,000 144,200 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 1,820,000 1,883,700 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 2,480,000 2,635,000 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 555,000 596,625 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,130,000 2,417,550 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 650,000 572,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 2,150,000 2,262,875 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 560,000 583,800 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 1,980,000 1,386,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,350,000 1,471,500 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 380,700 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 775,000 840,875 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 1,390,000 1,417,800 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 930,000 950,925 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 2,555,000 2,746,625 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 2,660,000 2,719,850 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 300,000 322,500 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,525,000 2,727,000 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 535,338 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,239,700 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 702,400 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 640,000 666,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,400,000 2,646,000 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,625,000 2,808,750 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 3,415,000 3,517,450 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 570,000 625,575 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 40,000 40,500 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,424,613 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 715,000 747,175 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 690,000 721,050 SM Energy Co. 144A sr. notes 6 1/2s, 2023 280,000 292,600 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 1,135,000 1,197,425 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 415,000 420,188 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 930,000 943,950 Whiting Petroleum Corp. company guaranty 7s, 2014 1,245,000 1,329,038 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,113,000 1,416,482 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 434,771 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 555,000 588,300 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,070,000 2,178,675 Publishing (0.2%) Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,820,000 1,656,200 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 2,100,000 2,123,625 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 655,000 700,850 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 535,000 609,900 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,295,000 1,443,925 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 905,000 1,009,075 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,160,000 1,290,500 Retail (3.3%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 995,000 1,094,500 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 1,155,000 1,235,850 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 566,863 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 450,000 477,563 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 2,830,000 2,292,300 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,475,000 1,589,313 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 1,620,000 1,694,925 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 1,300,000 1,459,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 685,000 723,531 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 1,455,000 1,692,425 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 545,000 640,278 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 2,205,000 2,318,028 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,890,000 1,920,713 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 345,000 354,060 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 1,350,000 1,377,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 967,875 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,280,000 1,418,258 QVC Inc. 144A sr. notes 7 3/8s, 2020 885,000 986,129 Sears Holdings Corp. company guaranty 6 5/8s, 2018 775,000 699,438 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 460,000 460,575 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 365,000 367,738 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,537,150 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,040,000 2,249,100 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 1,590,000 1,655,588 Technology (4.7%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 2,535,000 2,585,700 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 255,000 251,175 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 1,670,000 1,077,150 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,095,000 949,913 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,075,000 1,898,625 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,281,350 2,258,537 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,760,000 1,729,200 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 905,000 972,875 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 840,000 865,200 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 880,000 985,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 590,000 649,000 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 2,625,000 2,657,813 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 968,138 992,341 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,460,000 1,401,600 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 3,345,000 3,315,731 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,790,000 1,848,175 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,409,000 1,507,630 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 654,000 714,495 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,692,000 2,914,090 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 1,160,000 1,322,400 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 870,000 941,775 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 630,000 705,600 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 80,250 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 596,700 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 899,000 683,240 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,885,000 2,153,613 Seagate HDD Cayman company guaranty sr. unsec. notes 7s, 2021 (Cayman Islands) 1,055,000 1,128,850 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 905,000 993,238 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 1,027,000 1,051,391 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 1,415,000 1,517,588 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,930,000 2,084,400 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 84,000 89,565 Telecommunications (7.3%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 710,000 651,425 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,205,000 1,192,950 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 525,000 517,125 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 570,000 619,875 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 999,000 Digicel Group, Ltd. 144A sr. unsec. unsub. notes 8 7/8s, 2015 (Jamaica) 1,310,000 1,326,375 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,195,000 1,266,700 Equinix, Inc. sr. unsec. notes 7s, 2021 940,000 1,055,150 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,750,000 1,874,688 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 2,005,000 2,215,525 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,170,000 1,269,450 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 1,150,000 1,239,125 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 7,401,093 7,771,148 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,165,000 3,323,250 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 290,000 302,688 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,035,000 1,133,325 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,210,000 1,294,700 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 270,000 282,825 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 960,000 955,200 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 2,325,000 2,493,563 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 1,316,000 1,319,290 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 685,000 662,738 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 835,000 678,438 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,450,000 1,880,375 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 915,000 990,488 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,320,000 2,627,400 Qwest Corp. notes 6 3/4s, 2021 1,735,000 2,052,615 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,334,005 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 800,000 888,000 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 465,000 485,925 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,150,000 2,850,750 Sprint Nextel Corp. sr. notes 9 1/8s, 2017 1,315,000 1,472,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,065,000 2,271,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 3,125,000 3,187,500 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,035,000 1,059,581 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 3,275,000 3,860,406 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 795,000 896,216 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,415,000 1,301,800 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 550,000 503,250 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 588,687 412,081 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 505,000 537,825 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,290,000 2,490,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 925,000 971,250 Telephone (0.4%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 2,575,000 2,497,750 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,460,000 1,540,300 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,204,350 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 980,000 1,092,700 Transportation (1.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 3,445,000 3,630,169 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,265,000 2,451,863 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,450,000 2,499,000 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 2,475,000 2,716,313 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,110,000 754,800 Utilities and power (4.4%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 605,800 AES Corp. (The) sr. unsec. unsub notes 7 3/8s, 2021 1,977,000 2,263,665 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,855,000 2,165,712 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,440,000 1,620,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 2,707,000 2,896,490 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,430,000 1,632,713 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 2,090,000 2,299,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 398,262 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,105,000 618,800 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 540,788 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 23,625 El Paso Corp. sr. unsec. notes 7s, 2017 1,160,000 1,326,822 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 835,425 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 1,009,853 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 560,000 617,400 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 1,870,000 2,099,075 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,995,000 2,294,250 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 625,000 670,312 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 2,985,000 3,246,187 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 430,000 431,075 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 405,000 419,175 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,330,000 2,554,262 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 418,950 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 257,600 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 655,000 723,775 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 4,195,000 4,488,650 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 278,200 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 935,000 1,079,801 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 166,000 189,863 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 305,000 403,495 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 1,660,000 616,275 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 2,806,928 631,559 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 745,000 599,725 Total corporate bonds and notes (cost $777,996,351) SENIOR LOANS (5.8%) (a) (c) Principal amount Value Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.646s, 2014 $684,065 $640,797 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.896s, 2016 2,019,084 1,562,035 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,000,000 1,005,000 Univision Communications, Inc. bank term loan FRN 4.496s, 2017 971,239 938,460 Capital goods (0.2%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,565,000 1,588,475 Commercial and consumer services (0.2%) Compucom Systems, Inc. bank term loan FRN 3 3/4s, 2014 378,864 375,075 Travelport, LLC bank term loan FRN 11s, 2015 835,000 845,437 Travelport, LLC bank term loan FRN Ser. B, 4.961s, 2015 661,585 608,106 Travelport, LLC bank term loan FRN Ser. S, 4.961s, 2015 208,415 191,567 Communication services (0.5%) Asurion Corp. bank term loan FRN 9s, 2019 267,516 276,344 Asurion Corp., bank term loan FRN 11s, 2019 1,255,000 1,332,392 Wideopenwest Finance, LLC bank term loan FRN 6 1/4s, 2018 2,610,000 2,608,369 Consumer cyclicals (0.7%) Octavius, LLC bank term loan FRN Ser. B, 9 1/4s, 2017 500,000 485,937 Thomson Learning bank term loan FRN Ser. B, 2 1/2s, 2014 1,109,504 1,019,665 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 74,436 75,626 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 (PIK) 747,039 708,440 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 (PIK) 425,231 403,260 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,546,364 1,569,558 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 635,000 637,580 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,130,000 1,129,293 Consumer staples (0.6%) Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 1,072,033 1,051,932 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 469,792 463,331 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,890,263 1,907,983 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,707,750 1,702,146 Rite Aid Corp. bank term loan FRN Ser. B, 1.997s, 2014 113,127 111,486 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 1,366,573 1,198,680 Financials (0.7%) Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 1,210,000 1,165,705 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 423,661 425,426 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 787,776 789,745 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 365,000 371,691 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,265,000 1,267,371 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 2,365,000 2,378,795 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.956s, 2017 423,476 424,322 Gaming and lottery (0.6%) Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 482,625 492,126 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.486s, 2018 3,631,000 3,187,211 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 2,013,481 1,997,540 Health care (0.6%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,741,993 1,746,347 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 1,432,059 1,430,566 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 471,875 467,155 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,129,325 1,141,795 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 500,000 502,500 Homebuilding (0.2%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,820,000 1,845,025 Oil and gas (0.1%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 1,355,000 1,358,150 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 409,118 408,797 Technology (0.2%) First Data Corp. bank term loan FRN 5.247s, 2017 655,000 640,262 Lawson Software bank term loan FRN Ser. B, 6 1/4s, 2018 1,122,188 1,133,408 Telecommunications (0.1%) Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,085,000 1,083,869 Utilities and power (0.5%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 441,663 461,536 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 109,175 112,956 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.769s, 2017 5,958,299 4,028,470 Total senior loans (cost $54,841,711) CONVERTIBLE BONDS AND NOTES (0.9%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $1,058,000 $1,052,710 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 860,000 953,567 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 1,386,000 1,216,215 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 700,000 957,250 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (Zero%, 3/1/16) 2026 (STP) 2,395,000 2,104,606 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 360,000 322,200 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 373,000 397,710 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 550,000 904,640 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 489,000 760,088 Total convertible bonds and notes (cost $7,612,483) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value Neon Capital, Ltd. 144A limited recourse notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) $6,684,836 $756,596 Total asset-backed securities (cost $—) SHORT-TERM INVESTMENTS (2.8%) (a) Shares Value Putnam Money Market Liquidity Fund 0.13% (e) 26,052,420 $26,052,420 Total short-term investments (cost $26,052,420) TOTAL INVESTMENTS Total investments (cost $866,502,965) (b) FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $17,800,406) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 9/20/12 $507,061 $498,554 $(8,507) Euro Sell 9/20/12 3,651,945 3,578,006 (73,939) Barclays Bank PLC Euro Sell 9/20/12 1,392,469 1,363,324 (29,145) Citibank, N.A. Euro Sell 9/20/12 91,204 89,247 (1,957) Credit Suisse AG Euro Sell 9/20/12 1,303,152 1,275,193 (27,959) Deutsche Bank AG Euro Sell 9/20/12 642,707 622,276 (20,431) Goldman Sachs International Euro Sell 9/20/12 1,526,068 1,494,861 (31,207) HSBC Bank USA, National Association Euro Sell 9/20/12 567,228 555,725 (11,503) JPMorgan Chase Bank, N.A. Canadian Dollar Sell 9/20/12 534,949 526,395 (8,554) Euro Sell 9/20/12 1,613,875 1,580,526 (33,349) Royal Bank of Scotland PLC (The) Euro Sell 9/20/12 250,088 245,021 (5,067) State Street Bank and Trust Co. Canadian Dollar Sell 9/20/12 2,241,208 2,203,895 (37,313) Euro Sell 9/20/12 2,460,502 2,410,021 (50,481) UBS AG Euro Sell 9/20/12 1,133,197 1,109,813 (23,384) Westpac Banking Corp. Canadian Dollar Sell 9/20/12 251,603 247,549 (4,054) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $914,735,268. (b) The aggregate identified cost on a tax basis is $866,513,740, resulting in gross unrealized appreciation and depreciation of $51,022,434 and $20,533,166, respectively, or net unrealized appreciation of $30,489,268. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $25,924 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $185,973,902 and $197,987,325, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $394,197 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $366,850 on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $756,596 Convertible bonds and notes — 8,668,986 — Corporate bonds and notes — 808,227,264 — Senior loans — 53,297,742 — Short-term investments 26,052,420 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(366,850) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $366,850 Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 30, 2012
